Citation Nr: 9928877	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1961.

This appeal arises from an October 1994 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1995, and a statement 
of the case was issued in January 1996.  A substantive appeal 
was received in February 1996.  The veteran testified at a 
personal hearing at the RO in April 1997.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD was has not been attributed to a 
verified inservice stressor and it otherwise not shown to be 
related to his period of active military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record includes medical diagnoses of PTSD.  The veteran 
has put forth assertions regarding stressors during his 
service.  As a preliminary matter, the Board finds that the 
veteran's claim is plausible and capable of substantiation 
and is thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  Further, in view of the efforts by the RO to verify 
the claimed stressors and the fact that a VA examination has 
been conducted in connection with the veteran's claim, the 
Board believes no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); 64 FR 32808, 
June 18, 1999.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 
60, 66 (1993). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence does not show, 
that he participated in combat.  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996); 
see also Cohen, 10 Vet. App. at 147.

In this case, a review of the veteran's written statement, 
received in October 1994, and the hearing transcript from his 
April 1997 hearing, shows that he alleges that he has PTSD as 
the result of: 1) being beaten by three white sailors about 
six weeks after he was assigned to the U.S.S. Montrose; and 
2) generalized racial harassment, to include ethnic slurs and 
being assigned to less desirable duties.  The Board notes 
that the veteran's oral testimony could be read to indicate 
that he was beaten on more than one occasion.

As noted at the outset, the claims file does include medical 
diagnoses of PTSD.  However, in order for a grant of service 
connection for PTSD to be warranted, there must be credible 
evidence linking the PTSD to an inservice stressor.  Despite 
the efforts of the RO, there has been no official 
verification of the claimed stressors.  To the extent he has 
claimed generalized fear at being subject to racial 
harassment, such feelings are not representative of a 
stressor which is subject to verification.  With regard to 
the veteran's assertions that he was beaten on one or more 
occasions, the Board notes that the Court has held that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, he has not provided names, dates and/or places, 
or other useful identifying information, which would allow 
for verification of this stressor.  See M21-1, Part IV, 
paragraph 11.38(f)(2) (Change 65, October 28, 1998).  In this 
regard, the Board notes that this claim was received in April 
1994, and that the veteran's claim is based, in part, on 
allegations that he was assaulted by three sailors in 1961.  
The provisions of VA Adjudication Procedure Manual M21-1 
(Manual M21-1) provide that for claims based on personal 
assault, there are no restrictions on the type of evidence 
which may be considered.   See Manual M21-1, Part III, 
5.14(c) and Part VI, 7.46(c) (February 20, 1996).  In 
addition, VA has undertaken a special obligation to assist a 
claimant in producing corroborating evidence of an inservice 
stressor in personal assault cases; such provisions are 
regulatory and must be applied in all cases involving 
allegations of inservice personal assault.  See Patton v. 
West , 12 Vet. App. 272 (1999); M21-1, Part VI, 11.38(b)(2) 
(October 28, 1998).  

In this case, a review of the record shows that the RO has 
attempted to obtain all relevant records.  The Board notes 
that in November 1998 the RO advised the veteran that his 
stressors must be verified, and he was informed as to the 
types of evidence which may be probative of his claim.  
Although the RO requested that the veteran provide additional 
details and evidence in its letter, there is no record of a 
response.  The Board further notes that the veteran's 
statements are somewhat inconsistent as to the time of the 
alleged beating.  Specifically, during his hearing the 
veteran stated that he was beaten about six weeks after he 
was assigned to the U.S.S. Montrose, and that he did not 
report to sick bay after he was beaten because he had been 
threatened that he would receive additional beatings if he 
sought treatment or reported the incident.  However, in his 
October 1994 letter he stated that he went to the ship's 
doctor the morning following the beating (the veteran's 
service records show that he was transferred to the U.S.S. 
Montrose on November 16, 1960, and his medical records show 
that he was first seen by a psychiatrist on March 10, 1961).  

The Board acknowledges the veteran's assertions regarding the 
inservice incidents and perhaps some of the inconsistency is 
the result of the passage of over thirty years since the 
claimed incidents.  However, the Board is left with a 
situation where the veteran is by his own testimony unable to 
remember the names of the individuals involved in the 
incidents.  Further, he has not named any witnesses, and he 
has testified that he did not report the assault(s) to 
anyone.  In addition, there is no objective evidence showing 
that the veteran was beaten.  Specifically, the veteran's 
service medical records are silent as to reports of a beating 
or racial harassment, and do not show treatment for any 
condition which could reasonably be viewed as treatment for a 
beating, to include treatment for lacerations or contusions.  
Under the circumstances, the Board must reasonably conclude 
that there is not enough information available to verify the 
alleged stressors.

To the extent that any of the medical records in the claims 
file discuss the veteran's PTSD in connection with his 
service, it is clear that such medical discussion is based 
entirely on verbal history as reported by the veteran, and as 
the claims folder lacks credible supporting evidence that the 
claimed stressors actually occurred, the Board is not 
required to accept any conclusions as to causation in these 
opinions.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As unsupported 
conclusions, these opinions are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) [something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence."]; see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  With no credible 
supporting evidence of the claimed stressors, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for PTSD. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

